Exhibit 10.27 EXECUTION VERSION CONSENT AND FOURTH AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO GUARANTY AND SECURITY AGREEMENT This CONSENT AND FOURTH AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO GUARANTY AND SECURITY AGREEMENT, dated as of January 31, 2017 (this “Amendment”), is entered into among the undersigned in connection with (a)that certain Credit Agreement, dated as of January 15, 2016, among Sunrun Hera Portfolio2015-A, LLC, a Delaware limited liability company, as Borrower (the “Borrower”), the financial institutions as Lenders from time to time party thereto (the “Lenders”) and Investec Bank PLC, as Administrative Agent for the Lenders (in such capacity, the “Administrative Agent”) and as Issuing Bank (in such capacity, the “Issuing Bank”), as amended by that certain First Amendment to Credit Agreement and Collateral Agency Agreement, dated as of May 12, 2016, that certain Consent and Second Amendment to Credit Agreement, dated as of June 29, 2016, and that certain Consent and Third Amendment to Credit Agreement and First Amendment to Cash Diversion and Commitment Fee Guaranty, dated as of November 30, 2016 (as amended prior to the date hereof, the “Credit Agreement”, and as amended by this Amendment, the “Amended Credit Agreement”) and (b) that certain Guaranty and Security Agreement (as amended, supplemented or otherwise modified from time to time, the “Guaranty and Security Agreement”), dated as of January 15, 2016, among each Tax Equity Holdco party thereto (including, for the avoidance of doubt, each Tax Equity Holdco party thereto by virtue of its execution of an Accession Agreement) and Deutsche Bank Trust Company Americas, as Collateral Agent (in such capacity, the “Collateral Agent”). Capitalized terms which are used but not otherwise defined herein shall have the meanings ascribed to such terms in the Amended Credit Agreement.
